 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.1 Filed 02/27/20 Page 1 of 38




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

-----------------------------------------------------------x
BRUCE DAWSON and JOHN TAMBURINI
individually and on behalf of all others similarly
situated,
                                                               No. ___________________
                                   Plaintiffs,

        v.                                                     COMPLAINT – CLASS ACTION

GENERAL MOTORS LLC,
                                                               JURY TRIAL DEMANDED
                                    Defendant.
-----------------------------------------------------------x
      Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.2 Filed 02/27/20 Page 2 of 38




                                                      TABLE OF CONTENTS

I.      NATURE OF THE ACTION .................................................................................................. 1

II.     JURISDICTION AND VENUE .............................................................................................. 3

III. PARTIES ................................................................................................................................. 4

IV. CLASS ACTION ALLEGATIONS ...................................................................................... 10

V.      STATUTES OF LIMITATION ............................................................................................ 12

VI. ADDITIONAL FACTUAL ALLEGATIONS ...................................................................... 14

CAUSES OF ACTION .................................................................................................................. 26

COUNT I ........................................................................................................................................ 26

COUNT II....................................................................................................................................... 29

COUNT III ..................................................................................................................................... 30

COUNT IV ..................................................................................................................................... 32

COUNT V ...................................................................................................................................... 34

VII. REQUEST FOR RELIEF ...................................................................................................... 35

VIII. DEMAND FOR JURY TRIAL ............................................................................................. 36




                                                                         i
 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.3 Filed 02/27/20 Page 3 of 38




       Plaintiffs Bruce Dawson and John Tamborini (“Plaintiffs”), individually and on behalf of

all others similarly situated, allege the following against General Motors LLC (“Defendant” or

“GM”), based where applicable on personal knowledge, information and belief, and the

investigation of counsel.

I.     NATURE OF THE ACTION

       1.      This class action concerns diesel vehicles sold in New Jersey with CP4 fuel

injection pumps. Specifically, the vehicles at issue refer to GM manufactured vehicles, including,

but not limited to the following: the 2011-2016 model year Chevrolet Silverado 2500 and 3500

and the 2011-2016 model year GMC Sierra 2500 and 3500, which are equipped with the 6.6

liter, V-8, turbocharged, Duramax engine (collectively, the “Class Vehicles”).

       2.      Diesel vehicles are generally known for their reliability and GM marketed and

sold the Class Vehicles based on their purported dependability and fuel efficiency.

       3.       GM, however, failed to disclose to Plaintiffs and other buyers/lessees that the

Bosch CP4 high pressure fuel injection pumps installed in the Class Vehicles are defective when

used in the United States.

       4.      Specifically, such pumps, which require a certain amount of lubricity, are

incompatible with U.S. diesel fuel, which does not have the required lubricity. This causes the

pumps to fail catastrophically, sending metal shards throughout the entire fuel injection system

and engine, which necessitates repairs costing anywhere from $7,000 to $20,000. Moreover, the

“repair” typically includes replacing the defective component – the Bosch CP4 pump – with the

same defective component – another identical Bosch CP4 pump.




                                                1
 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.4 Filed 02/27/20 Page 4 of 38




        5.     This defect also poses a safety risk to the driver and passengers of the Class

Vehicles because when the pump fails it often causes the vehicle to lose power and stall at high

speeds, which exposes the driver and passengers to increased risk of accident, injury, or death.

        6.     GM knew that the Class Vehicles were defective. However, instead of alerting

Plaintiffs and the members of the Class, it posted service bulletins to dealers – not consumers –

and ultimately replaced the Bosch CP4 fuel injection pump with the HP4 fuel injection pump -

supplied by Denso - beginning in the 2017 models of the vehicles at issue. GM has continued to

conceal the problems with the Bosch CP4 pump even after it stopped using the CP4 injection

pump. Defendant also failed to disclose that the defect would diminish the intrinsic and resale

value of the Class Vehicles and lead to the safety concerns alleged herein.

        7.     Many owners and lessees of the Class Vehicles have communicated with

Defendant’s agents to request that they remedy and/or address the resultant damage at no

expenses, but Defendant has failed and/or refused to do so. Moreover, GM often blames the

consumer for the CP4 fuel pump failures by claiming that the problem is due to fuel

contamination even though GM is aware that the CP4 fuel pumps are incompatible with all U.S.

diesel fuel.

        8.     Defendant has also refused to take any action to correct the defect and/or resultant

damage when it manifests in the Class Vehicles outside of the warranty period. Since the

problem typically manifests within and/or shortly outside of the warranty period for the Class

Vehicles – and given Defendant’s knowledge of the problem – any attempt by Defendant to limit

the warranty with respect to the defect is unconscionable.

        9.     Plaintiffs are consumers who were hoodwinked into purchasing these vehicles.

As a result of Defendant’s unfair, deceptive and/or fraudulent business practices, owners and/or

                                                 2
 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.5 Filed 02/27/20 Page 5 of 38




lessees of the Class Vehicles, including Plaintiffs, have suffered an ascertainable loss of money

and/or property and/or loss in value.

       10.     Plaintiffs would not have purchased these vehicles and/or would have paid less

for such vehicles had GM revealed the defect. Plaintiffs have also paid thousands of dollars to

repair the vehicles when the pumps failed.

       11.     Plaintiffs bring this suit on behalf of a proposed class of similarly situated

consumers. They assert that GM has violated established New Jersey state consumer protection

laws, breached express and implied warranties, and unjustly enriched itself to the detriment of

Plaintiffs and the Class. Plaintiffs seek damages and equitable relief on behalf of themselves and

the proposed Class.

II.    JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one member of the proposed class is of

diverse citizenship from one defendant, there are more than 100 class members, and the

aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

       13.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       14.     This Court has personal jurisdiction over Defendant because it conducts business

in New Jersey, and has sufficient minimum contacts with New Jersey.

       15.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claims occurred and/or emanated from this District,

and because Defendant has caused harm to class members residing in this District.




                                                 3
 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.6 Filed 02/27/20 Page 6 of 38




III.   PARTIES


        16.    Plaintiff Bruce Dawson (“Dawson”) is a citizen of the State of New Jersey and is

 domiciled in Ship Bottom, New Jersey. In October 2010, Dawson purchased a new 2011 GMC

 Sierra 3500 pickup truck from an authorized GM dealership located in Manahawkin, New

 Jersey for approximately $51,521. Dawson used this as both his personal vehicle and for his

 business, Dawson’s Boat Hauling. In the fall of 2013, the Bosch CP4 fuel pump in Dawson’s

 vehicle experienced a catastrophic failure while hauling a boat on a trailer in Charlottesville,

 Virginia. At the time, Dawson’s truck had approximately 165,000 miles. As a result of this

 breakdown, Dawson was forced to pay a third party $800 to complete this boat transport job.

 Defendants did not reimburse Dawson for such expenses. Moreover, Dawson lost the use of this

 truck for about 40 days, when damage due to the defective Bosch CP4 pump was being

 repaired.

        17.    At the time Dawson purchased his 2011 GMC Sierra 3500, and in purchasing the

 vehicle, Dawson relied on representations from GM and its authorized dealership that the

 vehicle was compatible with American diesel fuel, was durable, and was reliable. Dawson relied

 on these representations in purchasing the vehicle and, absent these representations, would not

 have purchased the vehicle and/or would have paid less for it. These knowingly false

 representations, in combination with the advertised fuel efficiency and performance, the

 representation that the vehicle would retain all of its promised fuel economy and performance

 throughout its useful life, and the vehicle’s reputation for maintaining a high resale value,

 caused Dawson to purchase the vehicle, which is unfit for its ordinary use and purpose.

 Unbeknownst to Dawson, at the time of purchase, the 2011 GMC Sierra 3500 contained a

 defective CP4 fuel injection system that was not suitable for American vehicles and which
                                                4
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.7 Filed 02/27/20 Page 7 of 38




deceived American consumers. Consequently, the vehicle could not deliver the advertised

combination of durability, power, reliability, and fuel efficiency of diesel that Dawson relied

upon. Neither GM nor any of its agents, dealers, or other representatives informed Dawson or

Class members of the existence of the unlawfully and/or unexpectedly defective nature of the

GM Duramax diesel engine’s CP4 high pressure fuel pump system—which is common to all

Class Vehicles—prior to purchasing. Accordingly, Dawson and each Class member suffered

concrete economic injury as a direct and proximate result of GM’s wrongful, deceptive conduct,

and would not have purchased the Class Vehicle or would have paid less for it, had GM not

concealed the CP4 fuel injection system defects.

       18.    In April 2015, Dawson purchased a 2016 GMC Sierra 3500 pickup truck, VIN:

1GT42XE83GF188510, from an authorized GM dealership located in Manahawkin, New Jersey

for approximately $60,071. Dawson used this as both his personal vehicle and for his business,

Dawson’s Boat Hauling. In the fall of 2017, the Bosch CP4 fuel pump in Dawson’s vehicle

experienced a catastrophic failure while hauling a boat on a trailer in Dade City, Florida.

Although Dawson brought the truck to an authorized GM dealership for repairs, the repair was

not done properly. Moreover, Dawson lost the use of his truck and the trailer it was towing for

more than 40 days. Dawson was required to pay a third party to tow his trailer back to New

Jersey – an expense that was never reimbursed by GM. Although GM provided Dawson with a

rental car to get home from Florida, GM failed to provide a replacement truck during the time

when his vehicle was out of service. As a result, Dawson was forced to turn down boat hauling

jobs that he would have accepted normally if he had the use of this vehicle. Dawson continued

using the 2016 GMC Sierra until 2018, when he sold it with 180,000 miles.



                                                5
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.8 Filed 02/27/20 Page 8 of 38




       19.    At the time Dawson purchased his 2016 GMC Sierra 3500, and in purchasing the

vehicle, Dawson relied on representations from GM and its authorized dealership that the

vehicle was compatible with American diesel fuel, was durable, and was reliable. Dawson relied

on these representations in purchasing the vehicle and, absent these representations, would not

have purchased the vehicle and/or would have paid less for it. These knowingly false

representations, in combination with the advertised fuel efficiency and performance, the

representation that the vehicle would retain all of its promised fuel economy and performance

throughout its useful life, and the vehicle’s reputation for maintaining a high resale value,

caused Dawson to purchase the vehicle, which is unfit for its ordinary use and purpose.

Unbeknownst to Dawson, at the time of purchase, the 2016 GMC Sierra 3500 contained a

defective CP4 fuel injection system that was not suitable for American vehicles and which

deceived American consumers. Consequently, the vehicle could not deliver the advertised

combination of durability, power, reliability, and fuel efficiency of diesel that Dawson relied

upon. Neither GM nor any of its agents, dealers, or other representatives informed Dawson or

Class members of the existence of the unlawfully and/or unexpectedly defective nature of the

GM Duramax diesel engine’s CP4 high pressure fuel pump system—which is common to all

Class Vehicles—prior to purchasing. Accordingly, Dawson and each Class member suffered

concrete economic injury as a direct and proximate result of GM’s wrongful, deceptive conduct,

and would not have purchased the Class Vehicle or would have paid less for it, had GM not

concealed the CP4 fuel injection system defects.

       20.     Dawson’s and each other Class member’s ascertainable losses include, but are not

limited to, a high premium for the engine compared to what they would have paid for a gas-

powered engine, out-of-pocket losses by overpaying for the vehicles at the time of purchase,

                                                6
 Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.9 Filed 02/27/20 Page 9 of 38




 decreased performance of the vehicles, and diminished value of the vehicles. Accordingly,

 Dawson brings claims individually and as a representative of the Class.

        21.       Plaintiff John Tamburini (“Tamburini”) is a citizen of the State of New Jersey and

is domiciled in Hillsborough, New Jersey. On August 25, 2015, Tamburini purchased and took

delivery of a new 2015 GMC Sierra 2500 pickup truck (Vin: 1GT12YE85FF545404) from

Barlow Buick GMC, an authorized GM dealership located in Manahawkin, New Jersey, and paid

approximately $55,428.00. Tamburini, who is a certified boat engine mechanic, used this

vehicle as both his personal vehicle and for his business, On The Ramp Marine Trans LLC.

        22.       On December 27, 2017, Tamburini’s vehicle was driving on the New York State

Thruway when the gas throttle pedal became hesitant and then nonresponsive and the vehicle lost

its ability to accelerate. The engine warning light “Fuel Filter Blockage” flashed on, even though

a new fuel filter had recently been installed. The “Check Engine” and “Service Engine Soon”

warnings also flashed on. The driver pumped the breaks and coasted to the side of the road and

the vehicle ceased operating entirely. The vehicle was then towed to Barlow Buick GMC at a

cost of approximately $275. The Barlow technician diagnosed the vehicle as “crank no start” and

“low fuel pressure while cranking,” and told Tamburini the vehicle’s current Bosch CP4 fuel

pump had failed and that the vehicle would require a new one. The vehicle had 128,543 miles on

it at the time.

        23.       Tamburini then paid to have the vehicle towed to his residence. From January to

March, 2018, he purchased original equipment manufacturer (OEM) and non-OEM parts from

Barlow Diesel Power Service in Williamsport, PA and Xtreme Diesel Performance in North

Wall Township, NJ, for a total cost of over $10,000, that enabled him to replace the defective

Bosch CP4 fuel pump in his vehicle and fix the damage the defective fuel pump caused to his

                                                   7
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.10 Filed 02/27/20 Page 10 of 38




vehicle’s engine. He also rented a fuel tank polisher to clean out the fuel tank, which contained

metal shavings that resulted from the failure of the Bosch CP4 fuel pump. Tamburini lost the use

of this truck, with corresponding loss of business revenue, for about 60 days, when damage due

to the defective Bosch CP4 pump was being repaired.

       24.     At the time Tamburini purchased his 2015 GMC Sierra 2500 pickup truck, and in

purchasing the vehicle, Tamburini relied on representations from GM and its authorized

dealership that the vehicle was compatible with American diesel fuel, was durable, and was

reliable. Tamburini relied on these representations in purchasing the vehicle and, absent these

representations, would not have purchased the vehicle and/or would have paid less for it. These

knowingly false representations, in combination with the advertised fuel efficiency and

performance, the representation that the vehicle would retain all of its promised fuel economy

and performance throughout its useful life, and the vehicle’s reputation for maintaining a high

resale value, caused Tamburini to purchase the vehicle, which is unfit for its ordinary use and

purpose. Unbeknownst to Tamburini, at the time of purchase, the 2015 GMC Sierra 2500 pickup

truck contained a defective CP4 fuel injection system that was not suitable for American vehicles

and which deceived American consumers. Consequently, the vehicle could not deliver the

advertised combination of durability, power, reliability, longevity and fuel efficiency of diesel

that Tamburini relied upon. Neither GM nor any of its agents, dealers, or other representatives

informed Tamburini or Class members of the existence of the unlawfully and/or unexpectedly

defective nature of the GM Duramax diesel engine’s CP4 high pressure fuel pump system—

which is common to all Class Vehicles—prior to purchasing. Accordingly, Tamburini and each

Class member suffered concrete economic injury as a direct and proximate result of GM’s



                                                 8
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.11 Filed 02/27/20 Page 11 of 38




wrongful, deceptive conduct, and would not have purchased the Class Vehicle or would have

paid less for it, had GM not concealed the CP4 fuel injection system defects.

        25.     In December of 2018, Tamburini traded in the vehicle, which had 158,725 miles

on it at the time, for a new 2018 Dodge Ram 2500 pickup truck.

        26.     Tamburini’s and each other Class member’s ascertainable losses include, but are

not limited to, a high premium for the engine compared to what they would have paid for a gas-

powered engine, out-of-pocket losses by overpaying for the vehicles at the time of purchase,

decreased performance of the vehicles, and diminished value of the vehicles. Accordingly,

Tamburini brings claims individually and as a representative of the Class.

        27.     Defendant General Motors LLC (“GM”) is a Delaware limited liability

company doing business throughout the United States and in various other countries and

which does substantial business in New Jersey. GM is based in Detroit, Michigan. The sole

member and owner of General Motors LLC is General Motors Holdings LLC. General Motors Holdings

LLC is a Delaware limited liability company with its principal place of business at 300 Renaissance CTR

in Detroit, Michigan. General Motor Holdings LLC’s only member is General Motors Company, a

Delaware corporation with its principal place of business in the State of Michigan. General Motors

Company wholly owns General Motors Holdings LLC.

        28.     At all relevant times, GM, through its various entities, manufactures, distributes,

designs, sells, leases and warranties the Class Vehicles in this District and other locations in the

United States. Its core automobile brands include GMC and Chevrolet. GM and/or its affiliates

and agents designed, manufactured and installed the engines systems in the Class Vehicles,

which included the CP4 pump. GM and/or its affiliates and agents also developed and



                                                    9
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.12 Filed 02/27/20 Page 12 of 38




disseminated the owners’ manuals and warranty booklets, advertisements, and other promotional

materials relating to the Class Vehicles.

IV.    CLASS ACTION ALLEGATIONS

       29.     Plaintiffs bring this action on behalf of themselves and as a class action, pursuant

to the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on

behalf of the following class:

               All persons or entities who purchased or leased a Class Vehicle in the
               State of New Jersey (the “Class”).

       30.     Excluded from the Class are individuals who have personal injury claims as a

result of the facts herein. Also excluded from the Class are GM and its subsidiaries and

affiliates; all persons who make a timely election to be excluded from the Class; governmental

entities; and the judge to whom this case is assigned and his/her immediate family. Plaintiffs

reserve the right to revise the definition of the Class based upon information learned through

discovery.

       31.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claim.

       32.     This action has been brought and may be properly maintained on behalf of the

Class proposed herein under Federal Rule of Civil Procedure 23.

       33.     Numerosity (Fed. R. Civ. P. 23(a)(1)): The members of the Class are so

numerous and geographically dispersed that individual joinder is impracticable. While Plaintiffs

are informed and believe that there are not less than thousands of members in the Class, the

precise number of Class members is unknown to Plaintiffs, but may be ascertained from GM’s

records. Members of the Class may be notified of the pendency of this action by recognized,
                                             10
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.13 Filed 02/27/20 Page 13 of 38




Court-approved notice dissemination methods, which may include U.S. mail, electronic mail,

Internet postings, and/or published notice.

       34.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and 23(b)(3)):

There are numerous questions of law and fact common to Plaintiffs and the Class that

predominate over any questions affecting individual members of the Class including, without

limitation:

               (a)     Whether GM engaged in the conduct alleged herein;

               (b)     Whether the CP4 injection pump is incompatible with diesel fuel sold in
                       the United States;

               (c)     Whether GM knew about the defect and, if so, how long GM has known;

               (d)     Whether GM’s conduct violates New Jersey consumer protection statutes,
                       warranty laws, and other laws as asserted herein;

               (e)     Whether Plaintiffs and the other members of the Class overpaid for their
                       Class Vehicles;

               (f)     Whether Plaintiffs and the other members of the Class are entitled to
                       equitable relief, including, but not limited to, restitution or injunctive
                       relief; and

               (g)     Whether Plaintiffs and the other members of the Class are entitled to
                       damages and other monetary relief and, if so, in what amount.

       35.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiffs’ claims are typical of the other

Class members’ claims because, among other things, all Class members were comparably injured

through GM’s wrongful conduct as described above.

       36.     Adequacy (Fed. R. Civ. P. 23(a)(4)): Plaintiffs are adequate representatives of

the Class because their interests do not conflict with the interests of the other members of the

Class they seek to represent; Plaintiffs have retained counsel competent and experienced in



                                                 11
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.14 Filed 02/27/20 Page 14 of 38




complex class action litigation; and Plaintiffs intend to prosecute this action vigorously. The

Class’ interests will be fairly and adequately protected by Plaintiffs and their counsel.

       37.     Declaratory and Injunctive Relief (Fed. R. Civ. P. 23(b)(2)): GM has acted or

refused to act on grounds generally applicable to Plaintiffs and the other members of the Class,

thereby making appropriate final injunctive relief and declaratory relief, as described below, with

respect to the Class as a whole.

       38.     Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is superior to any other

available means for the fair and efficient adjudication of this controversy, and no unusual

difficulties are likely to be encountered in the management of this class action. Absent a class

action, most members of the Class would likely find the cost of litigating their claims

prohibitively high and would therefore have no effective remedy. Even if members of the Class

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments, and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

V.     STATUTES OF LIMITATION

       39.     For the following reasons, any otherwise-applicable statutes of limitation have

been tolled or are otherwise inapplicable with respect to all claims alleged in this Complaint.

       A.      Discovery Rule Tolling

       40.     Within the time period of any applicable statutes of limitation, Plaintiffs and other

members of the Class, through the exercise of reasonable diligence, could not have discovered

that GM was concealing the defects in the Class Vehicles.

                                                 12
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.15 Filed 02/27/20 Page 15 of 38




        41.        Plaintiffs and the members of the Class could not reasonably discover, and did not

know of facts that would have caused a reasonable person to suspect, that GM intentionally failed to

report information within its knowledge to federal and state authorities, its dealerships, or consumers.

        42.        Likewise, a reasonable and diligent investigation could not have disclosed that

GM had information in its sole possession about the existence of its deception and that it

concealed that information, which was discovered by Plaintiffs immediately before this action

was filed. Plaintiffs and other members of the Class could not have previously learned that GM

valued profits over compliance with applicable federal and state consumer laws.

        B.         Fraudulent Concealment Tolling

        43.        Throughout the relevant time period, all applicable statutes of limitation have also

been tolled by GM’s knowing and active fraudulent concealment and denial of the facts alleged in

this Complaint.

        44.        Instead of disclosing the defects of which it was aware, GM falsely represented

that its vehicles were safe and durable, and that it was a reputable manufacturer whose

representations could be trusted.

        C.         Estoppel

        45.        GM was under a continuous duty to disclose to Plaintiffs and the other members of

the Class the true character and quality of the Class Vehicles, including the CP4 pump failure and

effects thereof.

        46.        GM instead knowingly, affirmatively and actively concealed the foregoing facts.

        47.        Based on the foregoing, GM is estopped from relying on any statutes of limitations or

laches defense in this action.



                                                     13
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.16 Filed 02/27/20 Page 16 of 38




VI.       ADDITIONAL FACTUAL ALLEGATIONS

          48.     Defendant manufactured and sold cars that it knew contained CP4 fuel pumps

which were incompatible with American diesel fuel. Defendant sold cars with these defective

pumps, intentionally and knowingly hiding the truth about such defects.

          A.      Plaintiffs Paid a Premium for the Diesel Vehicles, Which were Falsely Touted
                  for Their Durability by Defendant

          49.     Defendant charges a premium for its diesel pickup trucks. For example, a 2018

GM Sierra 2500 HD, with a gasoline engine has a net price of $43,195. The same model, with

the diesel engine, however, has an MSRP of $52,590. 1

          50.     Consumers are willing to pay such a premium for diesel pickup trucks in return

for the durability and reliability of such vehicles, which are known to last hundreds of thousands

of miles longer than gasoline pickup trucks.

          51.     In fact, GM has always emphasized the quality, reliability and efficiency of the

Class Vehicles and knows that consumers, including Plaintiffs and the Class, rely upon such

factors when purchasing or leasing Class Vehicles. For example, the “2011 GMC Sierra heavy

duty” brochure assures consumers that “when our engineers created the new 2011 Sierra Heavy

Duty Series, they left no bolt unturned. By rejecting compromise and crafting every detail, GMC

delivered the strongest, most powerful and most capable lineup of Sierra HD Pickups, ever. . . .

GMC. We are professional grade.” The brochure extols its virtues and assures consumers

specifically that “[t]he available new Duramax diesel 6.6L V-8 Turbo … [is] engineered to

achieve a goal that most assumed to be impossible: improving power and mileage, together.

Advanced diesel direct-injection technology and an adaptive transmission controller help

Duramax to run at peak efficiency, and provide you with a highway mileage range of up to 680
1
    https://www.gmc.com/previous-year/sierra-2500hd-pickup-truck/build-and-price/config
                                                   14
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.17 Filed 02/27/20 Page 17 of 38




highway miles.” The brochure also states that “Sierra offers the best coverage in America . . .

with GM’s 5-Year/100,000-Miles Transferable Powertrain Limited Warranty.” 2

       52.     Unfortunately for consumers who bought Defendant’s vehicles with CP4 fuel

injection pumps, such pumps were defective, causing Plaintiffs and Class members to not only

pay more than such trucks were worth, but causing consumers to often spend thousands of

dollars in repair costs and/or repair kits, which were ineffective remedies at best.

       B.      The Defective CP4 Fuel Injection Pumps

       53.     GM introduced its Duramax engine – designed in partnership with Isuzu – in its

2001 model diesel vehicles. This engine – the 6.6L LB7 Duramax –contained a Bosch CP3 fuel

injection pump.

       54.     After redesigns in 2004, 2006 and 2007, the Duramax was remodeled again for its

2011 model year. This engine – the 6.6 LML Duramax – replaced the Bosch CP3 fuel injection

pump with a Bosch CP4 fuel injection pump.

       55.     The fuel injection pump is an essential part of the diesel engine. Diesel engines –

like gasoline engines – convert fuel into energy through a series of small explosions or

combustions. In general, a diesel fuel system injects precise amounts of pressurized diesel fuel

at specific times. When the fuel mixes with hot compressed air combustion occurs. Immense

amounts of pressure are needed to compress diesel fuel. The diesel high-pressure injection pump

is responsible for compressing the diesel fuel in preparation for injection into the combustion

chamber.




2
 http://www.auto-brochures.com/makes/GMC/Sierra/GMC_US%20SierraHD_2011.pdf (last visited on
March 14, 2019.)
                                                 15
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.18 Filed 02/27/20 Page 18 of 38




           56.   The CP4 fuel injection pump – the successor to the CP3 fuel injector pump, which

was known for its reliability – creates higher pressure with less volume, thus providing a more

efficient pump but with less lubrication.

           57.   Lubricity – the ability of a fluid to minimize the degree of friction between surfaces

in relative motion under load conditions – is critical because if lubricity is not at a satisfactory level,

then internal engine components including the fuel pump are prone to excessive wear causing them

to fail.

           58.   The CP4 relies on diesel fuel to maintain lubrication. While the CP4 has been

used in Europe for many years without trouble, fuel in the United States has less lubricity than in

Europe due to regulations by the Environmental Protection Agency (“EPA”). Specifically,

beginning in the mid-2000s the EPA began phasing in ultra-low sulfur diesel (“ULSD”) in order

to reduce harmful emissions. After 2010, the EPA’s standards required that all on road diesel

fuel supplied to the market be ULSD and all on road diesel vehicles must use ULSD.

           59.   The process of desulfurization results in less lubricity. During the desulfurization

process via hydrotreating, hydrogen gas is introduced to the crude oil under extreme temperatures

and pressures. The hydrogen combines with the sulfur to form hydrogen sulfides that are then

removed and converted into elemental sulfur for resale. During desulfurization, critical compounds

innate to the fuel and responsible for imparting significant lubricity quality, are destroyed under the

intense operating conditions. The resulting yield is the low sulfur diesel fuel, which is low in

lubricity.

           60.   In the mid-2000s, the EPA required that diesel fuel meet a minimum lubricity

level of a maximum wear scar diameter or 520 microns based on the standards propounded by

the American Society for Testing and Materials (“ASTM”) D-975. However, the Bosch CP4

                                                     16
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.19 Filed 02/27/20 Page 19 of 38




pump specifications allow for a maximum 460 wear scar. The CP4 pump was clearly out of

specification.

        61.      The combination of low volume of fuel and low lubricity of fuel – problems of

which GM was well aware, as detailed below, causes the CP4 pump to fail, sending metal shavings

throughout the fuel system and often requiring replacement of all of the fuel system components,

including the CP4 pump, fuel injectors, injection lines, and fuel rails. Additionally, such catastrophic

failure often causes the vehicle to stall.

        62.      An article published in December 2017 by Diesel Tech magazine, entitled “Common

Problems: The CP4 Time Bomb,” aptly explained both the problem and some costly remedies as

follows:

        To kick things off, we’re going to look at something that’s very near and dear to
        our hearts: the CP4 injection pump on 2011-present LML Duramax engines. Boy,
        where to begin? People have taken a somewhat hyperbolic approach and refer to
        the CP4 as a time bomb, among other colorful terms. The thing is, they’re not too
        far from the truth. Even if you have a 100 percent stock pickup, there’s a [really]
        good chance that you’re going to be on the receiving end of a $10,000 bill when it
        finally goes out on you and destroys your entire fuel system.

        So what’s going on here? Well, as with most things, the blame lies in the fact that
        the CP4 replaced the old reliable CP3 as a cost-saving measure. See, the newer
        model trucks have more efficient piezoelectric injectors, which means they
        require less fuel to run properly. Sounds good, right? The problem is that with less
        fuel volume comes less lubrication of the components in the pump. Adding to the
        trouble is the fact that the ultra low-sulfur diesel we have in the US has less
        lubricity than elsewhere in the world.

        Another contributing factor is that stock Duramax engines don’t have lift pumps.
        Lift pumps help supply fuel directly to the injection pump, which then sends it on
        to the engine. This decreases the amount of work the injection pump has to do,
        which obviously leads to longer pump life. All that is a long way of saying that
        the injection pumps on Chevys have to do all the work with worse lubrication.
        Even a CP3 pump will have a hard time providing the necessary fueling without a
        little extra help. Without a lift pump, the fuel is under constant suction, which
        causes undue wear and tear on the pump and the injectors, as well as cavitation.
        Quick side note: besides being a word that my word processor doesn’t recognize,

                                                  17
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.20 Filed 02/27/20 Page 20 of 38




       cavitation is defined as the formation of empty space within a liquid because of a
       propeller. In layman’s terms, it means air bubbles that show up because of the
       speed of the fan. It shows up more commonly with boats, where the propeller is
       the means of propulsion, but the same concept applies to any kind of fan-driven
       pump.

       Add all these things up and it’s literally just a matter of time until your CP4 pump
       fails. As I said before, it can be catastrophic when this happens, because not only
       will it destroy the injectors, but it will leave metal shavings in your fuel lines
       (which is impossible to fix without replacing the entire system) and can even in
       rare cases crack the gear and throw it through the engine’s front timing cover. . . .


       The most popular way to address this issue is to simply replace the CP4 with a
       CP3. Many companies, such as Fleece, BD Diesel, and Dynomite Diesel offer
       replacement kits that come with everything you need to change out the offending
       CP4 with a stronger, more reliable CP3. Some companies even offer the solution
       of a dual fueler kit, which is simply a CP3 that sits alongside the CP4 to help out
       with pumping duties. This is more popular with Power Strokes, though, so it may
       not work as well with a Duramax.

       Price is obviously an issue for all this, and the cost is going to fluctuate based on
       how serious you get. As stated, simply adding fuel additives is the cheapest
       option, with prices ranging from around four dollars for an eight-ounce bottle up
       to 50 bucks for a gallon. Once you start adding components to the engine, prices
       go up considerably. CP3 conversion kits will run you anywhere from $600-$3000,
       depending on whether the kit actually includes the pump. Dual pump kits range
       between $2000-$3000, depending on whether you want a stock pump or a
       modified one. Lift kits are comparatively cheap, coming in around $600-$800. 3

       63.     Defendant offered Bumper-to-Bumper warranty coverage for Class Vehicles for 3

year/36,000 miles and a Powertrain warranty for engine parts for 5 year/100,000 miles for HD

pickups equipped with a 6.6L Duramax engine. These warranties cover the parts at issue.

       64.     GM’s warranties purport to “cover repairs to correct any vehicle defects,” at no

charge. Buyers, lessees, and other owners of the Class Vehicles were without access to the

information concealed by GM as described herein, and therefore reasonably relied on


3
 Common Problems: The CP4 Time Bomb available at
https://www.dieseltechmag.com/2017/12/common-problems-the-cp4-time (last visited on March 14,
2019.)
                                                18
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.21 Filed 02/27/20 Page 21 of 38




Defendant’s representations and warranties regarding the quality, durability, and other material

characteristics of their vehicles. Had these buyers and lessees known of the defect and the

potential danger, they would have taken steps to avoid that danger and/or would have paid less

for their vehicles than the amounts they actually paid, or would not have purchased their

vehicles.

       65.     Defendant has declined to extend warranty coverage and free repairs to those owners

and lessees of the Class Vehicles who have, and have not yet, experienced failure of the CP4 pump.

       66.     Car engines and component parts are designed to function for periods (and mileages)

substantially in excess of those specified in GM’s warranties, and given past experience,

consumers legitimately expect to enjoy the use of an automobile without worry that the engine

will catastrophically fail for significantly longer than the limited times and mileages identified in

Defendant’s warranties.

       B.      Defendant Had Knowledge Of and Concealed the Existence of Defective CP4
               Fuel Injection Pumps in the Class Vehicles

       67.     GM has long been aware that the CP4 Fuel Injection Pumps would fail in vehicles

used in the United States.

       68.     The incompatibility of ULSD on high-pressure fuel pump injection systems are

known within the automotive industry. For example, the Truck & Engine Manufacturers’

Association (“EMA”), of which GM is a member, put out a Position Statement, on April 22,

2002, titled: “EMA Consensus Position Pump Grade Specification,” which stated:

       Lubricity describes the ability of a fluid to minimize friction between, and
       damage to, surfaces relative to motion under loaded conditions. Diesel fuel
       injection equipment relies on the lubricating properties of fuel. Shortened life of
       engine components such as fuel injection pumps and unit injectors can usually be
       attributed to lack of fuel lubricity and, hence, lubricity is of concern to engine
       manufacturers. This property is not addressed adequately by ASTM D 975.

                                                 19
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.22 Filed 02/27/20 Page 22 of 38




       69.     On August 8, 2005, the EMA put out a position paper titled: “North American

Ultra Low Sulfur Diesel Fuel Properties,” which stated:

       Regardless of the fuel sulfur level, ASTM D975 currently requires lubricity
       specified as a maximum wear scar diameter of 520 micrometers using the HFRR
       test method (ASTM D6079) at a temperature of 60°C. Based on testing conducted
       on ULSD fuels, however, fuel injection equipment manufacturers have required
       that USLD fuels have a maximum wear scar of 460 micrometers. EMA
       recommends that the lubricity specification be consistent with the fuel injection
       equipment manufacturers’ recommendation.

       70.     Thus, GM was well aware that the CP4 pump was inappropriate for diesel vehicles in

the U.S. The CP4 Pump specifications for fuel lubricity allow for a maximum of 460 wear scar.

Therefore, by definition the 520 wear scar specification of American diesel is inadequate to lubricate

the Pump. .

       71.     GM would also have been aware of documentation regarding widespread CP4

failures and its adverse effects provided to the National Highway Traffic Safety Administration

(“NHTSA”) by Bosch, Audi, and Volkswagen regarding the NHTSA’s Office of Defect

Investigations Inquiry No. INRD-EA11003 in late 2011 through early 2012. The documentation

includes, for example, an March 7, 2011 Bosch Submission to NHTSA, in a document entitled

“IND-EA11003-59347P.pdf,” that states Audi sent Bosch a failed CP4 fuel pump in 2009 for

analysis after “[t]he high pressure fuel pump failed catastrophically shedding metal shavings

throughout the entire fuel system . . . This car will require a complete new fuel system from tank

to injectors and everything in between. This will be a very lengthy repair (weeks) . . . We need to

determine if component failure or bad fuel is to blame.” Similarly, the March 7, 2011

submission contained a June 9 email from Volkswagen to Bosch stating: “I have here a pump




                                                  20
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.23 Filed 02/27/20 Page 23 of 38




from [sic] a 2.0 TDI. I have been testing a lot of these this week and many have an amount of

‘metal Debris’ or other metallic particles in them.”

       72.     A July 27, 2012 Bosch submission, in a document entitled, “INRD-EA11003-

59345P.pdf,” which includes a September 15, 2011 email from Volkswagen to Bosch regarding:

“080211_Status_CP4.1_Bosch,” in which a Volkswagen representative sent a formal “change

request in [the] form of exemplary documents on failures of high-pressure diesel pump Bosch

CP4. I think the failures are well known. It is also important to know that not only the high-

pressure fuel pump, but the entire injection system is to be replaced in case of damage to a HPP

with a cost [REDACTED] caused by chip contamination”).

       73.     GM provided NHTSA with its response to the NHTSA’s request for peer vehicle

information from GM as part of NHTSA’s investigation into complaints of high pressure fuel

pump failure resulting in engine stall in certain Volkswagen and Audi vehicles. GM’s response

dated – December 9, 2011 – was sufficient to show a problem involving CP4 high pressure fuel

pump beginning in GM’s 2011 models. For example, GM stated that in the second quarter of

2011, it knew of at least 99 field reports of CP4 high pressure fuel pump failure in the 2011

Chevrolet Silverado, of which 30 were stalls. 4

       74.     Federal law also requires automakers like GM to be in close contact with NHTSA

regarding potential auto defects, including imposing a legal requirement (backed by criminal

penalties) compelling the confidential disclosures of defects and related data by automakers to

NHTSA, including field reports, customer complaints, and warranty data. See TREAD Act, Pub.

L. No. 106-414, 114 Stat. 1800 (2000).



4
 Dec. 9, 2011 letter from GM available at https://static.nhtsa.gov/odi/inv/2011/INRL-EA11003-
50067P.pdf (last visited on March 11, 2019).
                                                  21
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.24 Filed 02/27/20 Page 24 of 38




       75.      Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers

monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

ongoing obligation to identify potential defects in their vehicles, including safety-related defects.

Id. Thus, GM knew or should have known of the complaint about the faulty CP4 pump logged

by NHTSA’s Office of Defects investigation (“ODI”), and the complaints alerted, or should have

alerted, GM to the defect. All automobile manufacturers routinely monitor and analyze NHTSA

complaints because this information is used in determining if a recall should be issued. See

https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited Feb. 13, 2019).

       76.      The following complaints made to NHTSA demonstrate that the defect is

widespread. The complaints also indicate GM’s awareness of the problems with the CP4 pump,

including how dangerous they can be.

             June 27, 2014 – 2012 GMC Sierra 3500 - DRIVING FROM GM DEALER FOR
             TWO MILES CHANGE FUEL FILTER MESSAGE APPEARED AND ENGINE
             DIED. TOWED TO A DEALER DIAGNOSED AS A HIGH PRESSURE
             INJECTOR PUMP FAILURE WITH METAL CONTAMINATION TO FUEL
             SYSTEM. I HAVE FOUND A BULLETIN DATED 2009 FROM EQUIPMENT
             MANUFACTURERS. THIS JOINT STATEMENT HAS INFORMATION ABOUT
             THE FUEL USED IN THE USA THAT I WAS NOT AWARE OF AND MAY
             HAVE AVOIDED THIS FAILURE. THIS IS A VERY EXPENSIVE REPAIR AS I
             USE MY TRUCK FOR WORK. *TR NHTSA ID 10607796

             August 2, 2015 – 2013 Chevrolet Silverado 2500 - ON AUG 2, 2015 ABOUT 25
             MILES EAST OF GRAND JUNCTION CO. DRIVING SPEED WAS ABOUT 65
             MPH ON INTERSTAE I-70. MY CHEVY SILVERADO 2500 WENT INTO A
             COMPUTER SHUT DOWN.BEING A SKILLED PROFESSIONAL DRIVER ,
             WITH A CLASS A CDL I JUST MADE IT TO THE SHOULDER BEFORE
             TRUCK SHUR DOWN, TRUCK AND TRAVEL TRAILER I WAS TOWING
             NEEDED TO BE TOWED TO ED BOZARTH GM DEALER.ON MONDAY I
             WAS INFORMED WOULD NEED TO PAY $ 775 TO DETERMINE POINT OF
             FAILURE. AT THE TIME A COMPANY CALLED SPEEDCO WAS AND
             MAYBE SUSPECT AS TO CAUSE. THE DID A OIL CHANGE AND FUEL
             FILTER IN W. MEMPHIS AR. THIS SERVICE WAS DONE ON JULY 24,2015.

                                                 22
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.25 Filed 02/27/20 Page 25 of 38




        ON JULY 25,2015 TRUCK NO START, SPEEDCO CAME OUT WITH
        ANOTHER FUEL FILTER. WHEN FIRST FUEL FILTER TAKEN OFF , THERE
        WERE NO GASKETS. HOWEVER GM APPEARS TO BE CONCELING
        MATERIAL FACTS AS TO INTERNAL SERVICE BULLETINS. THIS
        BULLETIN AS TO POINT FAILER WAS PRINTED AUG 3, 2015 , 5 PAGES . A
        ESTIMATE BY SAID DEALER WAS GIVEN TO SPEEDCO AND MYSELF IN
        THE AMOUNT OF $ 8,692.02. WHEN THE FUEL INJECTION PUMP WENT ,
        SENT METAL SHAVINGS THOUGH MY WHOLE SYSTEM ENGINE, FUEL
        OIL, COOLING SYSTEM ECT. GM HAS KNOW ABOUT THIS PROBLEM FOR
        A LONG TIME, HOWEVER FAILED TO DISCLOSE TO ITS CUSTOMERS. IN
        MY OPINION TO ALLOW FOR WARRANTY TO EXPIRE. ONCE SPEEDCO
        WAS PRESENTED WITH SERVICE BULLETIN THEY BACKED DOWN FROM
        PAYING. GM HAD PROVED TO SPEEDCO THAT GM IS THE PROBLEM. I
        HAVE CONTACTED GM IN DETRIOIT MANY TIMES WITH DIFFERENT
        CASE NUMBERS. ONE PHONE CALL I GOT FROM GM , STATED THE
        ORIGINAL ESTIMATED STATED ABOVE WAS FAR LOW. WHEN I ASKED
        HOW MUCH, STATED TO ME COULD NOT SAY HOWEVER MUCH HIGHER.
        I'M IN POSSESSION OF A LOT OF DOCUMENTATION. I HAVN'T SCANED
        THE DOCUMENTS YET. THIS TRUCK WAS PURCHASED IN OCT. OF 2013
        FOR $ 56,000, BANK FINANCING. ALSO THIS TRUCK WAS PURCHASED TO
        EARN A LIVING PULLING NEW TRAVEL TRAILERS. MY EXCELLENT
        CREDIT IS ON THE LINE DUE TO THIS LEMOM. TRUCK HAD 20K, WITH
        WARRANTY.

        June 13, 2016 – 2012 Chevrolet Silverado 2500 – I WAS DRIVING DOWN A
        HIGHWAY ROAD WHEN MY VEHICLE ABRUPTLY LOST POWER, I
        RECEIVED A WARNING FROM MY DASHBOARD SAYING FUEL FILTER
        NEEDS REPLACING AND SUBSEQUENTLY LOST ENGINE POWER WHICH
        RESULTED IN NO POWER STEERING AND NO BRAKES. I WAS ABLE TO
        KEEP THE VEHICLE UNDER CONTROL AND GOT IT TO THE SIDE OF THE
        ROAD BEFORE IT BECAME DEAD. AFTER GETTING THE VEHICLE TOWED
        TO A GARAGE IT WAS DETERMINED THAT THE CP4 FUEL INJECTION
        PUMP HAD FAILED RESULTING IN FUEL BEING STARVED FROM THE
        ENGINE AND THE RESULT WAS THE ENGINE SHUTTING OFF. THE
        REPAIRS ALONE FOR THIS SINGLE FAILURE ARE $8550 BECAUSE THIS
        PUMP HAS FOULED ALL THE FUEL INJECTORS AND REGULATORS IN
        THE FUEL SYSTEM. MOST IMPORTANTLY THOUGH, I WAS FORTUNATE
        ENOUGH TO BE IN A POSITION ON HIGHWAY WHERE I HAD NO TRAFFIC
        BEHIND ME, AND ON A RELATIVELY STRAIGHT ROAD WHERE I WAS
        ABLE TO GET TO THE CURB BEFORE IT BECOME A BIGGER PROBLEM.
        FROM WHAT I HAVE FOUND THIS IS BECOMING A COMMON PROBLEM
        ON ALL OF THE DURAMAX 6.6L LML ENGINES UTILIZING THIS TYPE OF
        FUEL INJECTION PUMP AND GM NEEDS TO RECALL THESE SYSTEMS
        AND REPAIR THEM. I DO NOT HAVE THE REPAIR INVOICE YET BECAUSE


                                     23
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.26 Filed 02/27/20 Page 26 of 38




        THE VEHICLE IS STILL BEING REPAIRED BUT WILL BE HAPPY TO
        SUPPLY IT WHEN I RECEIVE IT. NHTSA ID 10873931

        March 15, 2017 – 2012 Chevrolet Silverado 3500
        WHILE DRIVING ON A FOUR-LANE HIGHWAY TOWING OUR 15,500 LB
        FIFTH WHEEL, SUDDENLY, WITHOUT ANY WARNING, WE HEARD
        RATTLING, LOST POWER, AND THE ENGINE SHUT DOWN. THE NOISE
        AND LOSS OF PROPULSION, POWER STEERING AND POWER BRAKES ALL
        OCCURRED WITHIN ABOUT 2-3 SECONDS. GRATEFULLY, THE DRIVER
        HAD THE FORTITUDE TO IMMEDIATELY BEGIN PULLING ONTO THE
        SHOULDER OF THE SLIGHT DOWNWARD SLOPE ON WHICH WERE WERE
        DRIVING. LUCKILY, WE WERE ON A STRETCH OF ROAD THAT WAS NOT
        INCLINED, NOT IN A CONSTRUCTION ZONE WITH BARRIERS, NOT IN A
        SNOWY MOUNTAIN PASS OR IN OTHER INCLEMENT WEATHER, NOT IN
        THE LEFT LANE PASSING, ETC. HAD ANY OF THESE FACTORS
        PREVENTED US FROM SIMPLY PULLING ONTO THE SHOULDER OF THE
        ROAD, THE POTENTIAL FOR A LIFE THREATENING ACCIDENT WOULD
        HAVE BEEN SIGNIFICANT.

        THE CHEVROLET/GM SERVICE CENTER CONFIRMED THE BOSCH CP4
        HPFP SUFFERED A CATASTROPHIC FAILURE, DESTROYING THE ENTIRE
        FUEL SYSTEM OF THE TRUCK. GM IS COVERING PART OF THE REPAIR
        COSTS (TRUCK IS AT 119,705 MILES), BUT OUR BILL WILL REMAIN
        SUBSTANTIAL.

        RESEARCH OF DIESEL, TDI, AND OTHER FORUMS DOCUMENT THIS
        PROBLEM AS WELL-KNOWN AND BROADER THAN THE EXISTING 9
        COMPLAINTS IN THE NHSTA PUBLIC DATABASE AND THE
        INVESTIGATION OF VW/AUDI. SOME PEOPLE ARE EVEN REPORTING
        MULTIPLE FAILURES. THE MOST COMMON BELIEVABLE CAUSE OF THE
        FAILURES SEEMS TO BE A MISMATCH OF LUBRICITY SPECS BETWEEN
        THE BOSCH CP4 AND THE DIESEL FUEL IN THE U.S.

        PLEASE OPEN AN INVESTIGATION, AND ORDER GM, FORD, VW, BOSCH
        AND OTHERS TO RECALL THESE VEHICLES TO PROVIDE THE
        NECESSARY REPAIRS. ALSO PLEASE MANDATE, TO THE EXTENT
        YOU'RE ABLE, REIMBURSEMENT TO THOSE OF US PAYING FOR REPAIRS
        TODAY. I HAVE READ, BUT HAVE NOT BEEN ABLE TO CONFIRM, THAT
        VW EXTENDED THE WARRANTY TO 120K MILES. THIS SEEMS LIKE A
        MINIMUM (MORE IS BETTER) STEP, AND IT SHOULD BE RETROACTIVE. R
        NHTSA ID 10966092


        Sept. 11, 2017 – 2014 GMC Sierra 2500 - MY FUEL PUMP AND INJECTORS
        FAILED WHILE I WAS DRIVING, STRANDING MY TRUCK IN THE MIDDLE

                                     24
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.27 Filed 02/27/20 Page 27 of 38




             OF TRAFFIC RIGHT WHERE A CITY STREET WAS CHANGING TO A
             COUNTRY ROAD. THE GMC DEALERSHIP FALSELY CLAIMED THAT THIS
             WAS CAUSED BY USING UNAPPROVED FUEL. THE FUEL I USED WAS B20
             BIODIESEL, WITH 80% RENEWABLE DIESEL, WHICH MEETS DIESEL
             SPECIFICATIONS AND IS A LEGAL ROAD FUEL IN CALIFORNIA. THEY
             ALSO CLAIMED THAT A CASCADE OF OTHER PROBLEMS WERE ALL
             CAUSED BY MY FUEL AND REFUSED TO APPLY MY WARRANTY. NHTSA
             ID 11045708

       77.     Complaints concerning the CP4 fuel pumps can also be found on online forums.

For example, on the “Duramax Forum.com,” a complainant wrote on January 2015 re: “2015

Duramax Injection Pump Troubles,” as follows: “I have a new 2015 GMC 3500 with 14k miles

that the injection pump crapped out on me. Dealer has had it for 3 ½ weeks. Was told if they

find any metal they would have to tear the engine down. Well they found metal but didn’t tear it

all the way down. Has anyone else had an issue [with] the injection pump on the 2015

Duramax.” A forum member responded, “lots of LML’s have had injector pump issues in the

states go down to the LML [forum] and read, its caused by the new cp4.2 pump that needs better

fuel then what you can buy.” Another forum member added “To bad the dealers wont just install

a cp3 instead of the crappy cp4 when these go out in the lml’s. It only makes sense!” 5

       78.     GM also issued bulletins to its dealers – not consumers – that also indicates its

awareness of the problem. In August 2014, GM issued a Service Bulletin entitled “Duramax

Diesel Hard Start No Start P0087 P0088 P0191 P128E Or Injection Pump replacement,” for

vehicles with the 6.6L Duramax Diesel RPO codes LGH and LML, including, for the 2010-2015

GMC Sierra, which states that “a dealer may encounter a customer concern of a hard start or a no

start,” which may “lead to Fuel Injection Pump replacement,” and if fuel injection pump


5
  “2015 DuraMax Injection pump Troubles,” Duramax Forum.com available at
https://www.duramaxforum.com/forum/general-discussion/560786-2015-duramax-injection-pump-
troubles.html (last visited on March 11, 2019).

                                                25
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.28 Filed 02/27/20 Page 28 of 38




replacement is required than the “Fuel Pressure Regulator 1 must be inspected for magnetic

metal debris. 6”

        79.        In March 2017, GM reissued the Preliminary Information as Technical Service

Bulletin #16-NA-102 and added the 2016 model year.7

        80.        Defendant was also aware of the defect through (1) their own records of

customers’ complaint, (2) dealership repair records, (3) warranty and post-warranty claims, (4)

internal durability testing, and (5) other various sources. Additionally, there are numerous

independent kits provided by independent suppliers, which are designed to redirect the

lubricating fuel for the CP4 back to the fuel tank, so it will be filtered before it returns to the

engine. GM would have been aware of such kits, which are only incomplete remedies.

        81.        Had Plaintiffs and members of the Class known of the defect at the time they

purchased or leased their Class Vehicles, they would not have purchased or leased those vehicles, or

would have paid substantially less for the vehicles than they did. Moreover, even if GM recalls the

Class Vehicles and installs a different pump, Plaintiffs and members of the Class will not benefit

from the performance qualities of their vehicles as advertised.

        82.        GM’s deliberate strategy to value profit over the truth and human health has

caused – and continues to cause - serious harm to consumers nationwide.

                                        CAUSES OF ACTION

                                      COUNT I
    Violation of the New Jersey Consumer Fraud Act (N.J. Stat. Ann. §§ 56:8-1, et seq.)

6
  Service Bulletin 10044240-3551, “Duramax Diesel Hard Start No. Start P0087 P0088 P0191 P128E Or
Injection Pump Replacement” available at https://static.nhtsa.gov/odi/tsbs/2014/SB-10044240-3551.pdf
(last visited on March 11, 2019).
7
 #16-NA-102: Duramax Diesel Hard Start, No Start, DTCs P0087, P0088< P0191, P128E or Injection
Pump Replacement available at https://f01.justanswer.com/Bluegorilla/53288260-1d95-4c61-94ef-
9cbd4868f4c1_My_Boot_Camp_printed_document.pdf (last visited on March 14 2019).
                                                    26
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.29 Filed 02/27/20 Page 29 of 38




         83.   Plaintiffs incorporate by reference each and every allegation above as if fully restated

here.

         84.   Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

         85.   The New Jersey Consumer Fraud Act (“NJCFA”) protects consumers against

“[t]he act, the use or employment by any person of any unconscionable commercial practice,

deception, fraud, false pretense, false promise, misrepresentation, or the knowing, concealment,

suppression, or omission of any material fact with intent that others rely upon such concealment,

suppression or omission, in connection with the sale or advertisement of any merchandise…”

N.J. Stat. Ann. § 56:8-2.

         86.   Plaintiffs and members of the Class are consumers who purchased and/or leased

Vehicles for personal, family or household use.

         87.   The Class Vehicles are “merchandise” within the meaning of N.J. Stat. Ann. § 56:8-

1(c).

         88.   In the course of its business, GM failed to disclose and actively concealed the

dangerous risk of the defect in the Class Vehicles as described above and failed to disclose and

actively concealed the defect as described herein and otherwise engaged in activities with a

tendency or capacity to deceive. Accordingly, GM has engaged in unfair and deceptive trade

practices, including representing that the Class Vehicles have characteristics, uses, benefits, and

qualities which they do not have; representing that the Class Vehicles are of a particular standard

and quality when they are not; advertising the Class Vehicles with the intent to not sell them as




                                                  27
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.30 Filed 02/27/20 Page 30 of 38




advertised in violation of N.J. Stat. Ann. § 56:8-2.2; and otherwise engaging in conduct likely to

deceive in violation of N.J. Stat. Ann. § 56:8-2.

        89.     GM’s acts and practices, as described herein, offend established public policy

because of the harm they cause to consumers, motorists, and pedestrians outweighs any benefit

associated with such practices, and because GM concealed the defective nature of the Class Vehicles

from consumers.

        90.     GM’s actions as set forth above occurred in the conduct of trade or commerce.

        91.     GM’s conduct caused Plaintiffs and Class members to suffer an ascertainable loss. In

addition to direct monetary losses, the Plaintiffs and Class members have suffered an ascertainable

loss by receiving less than what was promised.

        92.     The Plaintiffs and the other Class members were injured as a result of GM’s

conduct in that the Plaintiffs and the Class overpaid for their Class Vehicles and did not receive

the benefit of their bargain, they incurred costs for repairs, and their Class Vehicles suffered a

diminution in value.

        93.     A causal relationship exists between GM’s unlawful conduct and the ascertainable

losses suffered by the Plaintiffs and the Class. Had the defect in the vehicles been disclosed,

consumers would not have purchased them or would have paid less for the vehicles had they decided

to purchase them.

        94.     Pursuant to N.J. Stat. Ann. § 56:8-20, the Plaintiffs will serve the New Jersey

Attorney General with a copy of this Complaint.




                                                    28
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.31 Filed 02/27/20 Page 31 of 38




                                            COUNT II
                     Breach of Express Warranty under N.J.S.A. § 12A-313

         95.     Plaintiffs incorporate by reference each and every prior allegation above as if fully

restated here.

         96.     Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

         97.     GM is a “merchant” with respect to motor vehicles within the meaning of N.J.S.A.

§12A:2-104(1).

         98.     Defendant expressly warranted that the Class Vehicles were of high quality and, at a

minimum, would actually work properly. Defendant also expressly warranted, in the warranties

described above, that it would repair, replace, or adjust all parts that malfunction or fail at no cost.

         99.     Defendant breached this warranty by selling to Plaintiffs and the Class members

the Class Vehicles with defects (i.e., incompatibility with U.S. diesel fuel/improper design

specifications), which are not of high quality, and which are predisposed to fail prematurely

and/or fail to function properly.

         100.    As a result of Defendant’s actions, Plaintiffs and the Class members have suffered

economic damages including, but not limited to, costly repairs, loss of vehicle use, substantial loss in

value and resale value of the vehicles, and other related damage.

         101.    Defendant’s attempts to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here. Specifically,

Defendant’s warranty limitation is unenforceable because it knowingly sold a defective product

without informing consumers about the defect.




                                                    29
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.32 Filed 02/27/20 Page 32 of 38




         102.    The time limits contained in Defendant’s warranty period were also unconscionable

and inadequate to protect Plaintiffs and members of the Class. Among other things, Plaintiffs and

members of the Class had no meaningful choice in determining these time limitations, the terms of

which unreasonably favored Defendant. As gross disparity in bargaining power existed between GM

and the Class members, and GM knew or should have known that the Class Vehicles were defective

at the time of sale and/or at the time of their first use and would fail well before their useful lives.

         103.    Plaintiffs and the Class members have complied with all obligations and

requirements under the vehicles’ express warranties, or are otherwise excused from performance of

said obligations and requirements.

         104.    Defendant’s warranties formed a basis of the bargain when Plaintiffs and members

of the Class purchased or leased their Class Vehicles and Plaintiffs relied on GM’s express

warranties when purchasing their Class Vehicles.

         105.    Plaintiffs notified GM of the breach within a reasonable time, and/or was not

required to do so because affording GM a reasonable opportunity to cure its breach of written

warranty would have been futile. GM also knew of the defect and yet chose to conceal it and to

not comply with their warranty obligations.

                                           COUNT III
                    Breach of Implied Warranty under N.J.S.A. § 12A:2-314

         106.    Plaintiffs incorporate by reference each and every prior allegation above as if fully

restated here.

         107.    Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.




                                                     30
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.33 Filed 02/27/20 Page 33 of 38




          108.   Defendant GM is a “merchant” with respect to motor vehicles within the meaning of

N.J.S.A. § 12A:2-104(1).

          109.   A warranty that the Class Vehicles were in merchantable condition was implied by

law in the transactions when Plaintiffs purchased their Class Vehicles under N.J.S.A. § 12A:2-

104(1).

          110.   These vehicles, when sold and at all times thereafter, were not merchantable and were

not fit for the ordinary purpose for which cars are used due to their incompatibility with diesel

fuel sold in the United States, which is the fuel intended to be used by GM. The use of such fuel

causes the failure of the CP4 fuel pump resulting in catastrophic failure of the CP4 pump and

failure of other parts in the Class Vehicles.

          111.   As a direct and proximate result of GM’s breach of the warranties of merchantability,

Plaintiffs and the Class have been damaged in an amount to be proven at trial.

          112.   GM’s attempt to disclaim or limited the implied warranty of merchantability vis-à-vis

consumers is unconscionable and unenforceable here. Specifically, Defendant’s warranty limitation

is unenforceable because Defendant knowingly sold a defective product without informing

consumers about the defect.

          113.   The time limits contained in Defendants’ warranty period were also unconscionable

and inadequate to protect Plaintiffs and member of the Class. Among other things, Plaintiffs and

members of the Class had no meaningful choice in determining these time limitations, the terms

of which unreasonably favored Defendants. A gross disparity in bargaining power existed

between GM and Class members, and GM knew or should have known that the Vehicles were

defective at the time of sale and would fail well before their useful lives.



                                                  31
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.34 Filed 02/27/20 Page 34 of 38




         114.    Plaintiffs and Class members have complied with all obligations under the warranty,

or otherwise have been excused from performance of said obligations as a result of Defendants’

conduct described herein.

         115.    GM was provided notice of these issues by numerous complaints filed against it,

internal investigations, and by numerous individual letters and communications sent by Plaintiffs

and the Class.

                                            COUNT IV
                                 Violation of Magnuson - Moss Act
                                     (15 U.S.C. §§ 2301, et seq.)

         116.    Plaintiffs incorporate by reference each and every prior allegation as if fully restated

here.

         117.    Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

         118.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by virtue

of 28 U.S.C. § 1331.

         119.    GM’s Class Vehicles are a “consumer product,” as that term is defined in 15 U.S.C. §

2301(1).

         120.    Plaintiffs and members of the Class are “consumers,” as that term is defined in 15

U.S.C. § 2301(3).

         121.    GM is a “supplier” and “warrantor” as those terms are defined in 15 U.S.C. § 2301(4)

and (5).

         122.    15 U.S.C. § 2310(d) (1) provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with a written or implied warranty.



                                                    32
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.35 Filed 02/27/20 Page 35 of 38




        123.    GM provided Plaintiffs and members of the Class with “implied warranties,” as that

term is defined in 15 U.S.C. § 2301(7).

        124.    GM’s express warranties are warranties within the meaning of 15 U.S.C. § 2301(6).

        125.    GM has breached these warranties as described in more detail above. Without

limitation, GM’s Class Vehicles are equipped with defective CP4 fuel pumps that are

incompatible with American diesel fuel, the intended and only reasonably available fuel, as

described above, which resulted in the problems and failures also described above.

        126.    By GM’s conduct as described herein, including GM’s knowledge of the defects

inherent in the vehicles and its action, and inaction, in the face of the knowledge, GM has failed to

comply with its obligations under its written and implied promises, warranties, and representations.

        127.    Plaintiffs and members of the Class have had sufficient direct dealings with either

GM or its agents (dealerships and technical support) to establish privity of contract between GM,

on one hand, and Plaintiffs and each of the other Class members on the other hand. Nonetheless,

privity is not required here because Plaintiffs and each of the other Class members are intended

third-party beneficiaries of contracts between GM and its dealers, and specifically, of GM’s

implied warranties. The dealers were not intended to be the ultimate consumers of the Class

Vehicles and have no rights under the warranty agreements provided with the Class Vehicles; the

warranty agreements were designed for and intended to benefit the consumer only.

        128.    Affording GM a reasonable opportunity to cure its breach of written warranties

would be unnecessary and futile here. Indeed, Plaintiffs have already done so, and GM has

failed, after numerous attempts, to cure the defects. At the time of sale or lease of each Class

Vehicle, GM knew, should have known, or was reckless in not knowing of its misrepresentations

and omissions concerning the Class Vehicles’ inability to perform as warranted, but nonetheless

                                                  33
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.36 Filed 02/27/20 Page 36 of 38




failed to rectify the situation and/or disclose the defective design. Under the circumstances, the

remedies available under any informal settlement procedure would be inadequate and any

requirement that Plaintiffs resort to an informal dispute resolution procedure and/or afford GM a

reasonable opportunity to cure its breach of warranties is excused and thereby deemed satisfied.

         129.    In its capacity as a warrantor, and by the conduct described herein, any attempts

by GM to limit the implied warranties in a manner that would exclude coverage of the Class

Vehicles are unconscionable and any such effort to disclaim, or otherwise limit, liability is null

and void.

         130.    Plaintiffs and the other Class members would suffer economic hardship if they

returned their Class Vehicles but did not receive the return of all payments made by them. Because

GM is refusing to acknowledge any revocation of acceptance and return immediately any payments

made, Plaintiffs and the Class members have not re-accepted their Vehicles by retaining them.

         131.    All jurisdictional prerequisites have been satisfied.

         132.    Plaintiffs and the members of the Class seek all damages permitted by law,

including diminution in value of the Class Vehicles, in an amount to be proven at trial.

                                             COUNT V
                                          Unjust Enrichment
                                           (Common Law)

         133.    Plaintiffs incorporate by reference each and every prior and allegation as if fully

restated here.

         134.    Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.




                                                    34
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.37 Filed 02/27/20 Page 37 of 38




        135.    As a result of its wrongful acts, concealments, and omissions of the defect in its Class

Vehicles, as set forth above, Defendant charged a higher price for their vehicles than the vehicles’

true value.

        136.    Additionally, as a result of its wrongful acts, concealments, and omissions of the

defect in its Class Vehicles, Plaintiffs and Members of the Class have vehicles that require high-

cost repairs that can and therefore have conferred an unjust substantial benefit upon GM.

        137.    Defendant has retained the benefit of increased financial gains, and know of and

appreciate this benefit.

        138.    Defendant was and continues to be unjustly enriched at the expense of Plaintiffs

and Class members due to the known defects in the Class Vehicles.

        139.    Defendant should be required to disgorge this unjust enrichment.

VII.    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of members of the Class,

respectfully request that the Court enter judgment in their favor and against GM, as follows:

        A.      Certification of the proposed Class, including appointment of Plaintiffs’

undersigned counsel as Class Counsel;

        B.      An order temporarily and permanently enjoining GM from continuing the

unlawful, deceptive, fraudulent and unfair business practices alleged in this Complaint;

        C.      Injunctive relief in the form of a recall or free replacement program;

        D.      Costs, restitution, damages, including treble and punitive damages, and

disgorgement in an amount to be determined at trial;

        E.      An order requiring GM to pay both pre- and post-judgment interest on any

amounts awarded;

                                                  35
Case 2:20-cv-10506-TGB-DRG ECF No. 1, PageID.38 Filed 02/27/20 Page 38 of 38




      F.     An award of costs and attorneys’ fees; and

      G.     Such other or further relief as may be appropriate.

VIII. DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a jury trial for all claims and issues so triable.



Dated: March 15, 2019                        Respectfully submitted,

                                             BERGER MONTAGUE PC


                                               /s/ Russell D. Paul
                                             Russell D. Paul (NJ Bar # 037411989)
                                             Eric Lechtzin (NJ Bar # 011841992)
                                             Shoshana Savett
                                             1818 Market Street
                                             Suite 3600
                                             Philadelphia, PA 19103
                                             Tel: (215) 875-3000
                                             Fax: (215) 875-4604
                                             rpaul@bm.net
                                             elechtzin@bm.net
                                             stsavett@bm.net


                                             Attorneys for Plaintiffs and the Proposed Classes




                                                36
